UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 5, 2011 ELITE ENERGIES, INC. (Exact name of registrant as specified in charter) Delaware 333-168184 26-3936718 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 848 Stewart Drive, Suite 101 Sunnyvale, California 94085 (Address of principal executive offices and zip code) (888) 209-9909 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On November 5, 2011, Elite Energies, Inc. (the “Company”) held its 2011 Annual Meeting of Stockholders (the “Annual Meeting”) in San Leandro, CA, USA.The final results of the matters voted on at the Annual Meeting are provided below. Proposal 1: The election often (10) directors to the Board of Directors of the Company, each to serve until the next annual meeting of stockholders of the Company or until such person shall resign, be removed or otherwise leave office; Director Name For Against Withheld Broker Non-Votes Ai Huan Liu 0 0 George Ma 0 0 Spencer Luo 0 0 Stephen Wan 0 0 Miles Xu 0 0 Chung Tung Lim 0 0 Lampo Joanna Cheung 0 0 Tony Lee 0 0 Justin Luo 0 0 Tony Jiang 0 0 There were no abstentions on this matter. Proposal 2: The ratification of the appointment of Mah & Associates, LLPas the company’s independent registered public accountants for fiscal year 2012. For: Against: 0 Withheld: Broker Non-Votes: 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ELITE ENERGIES, INC. Dated: November 10, 2011 By: /s/ Spencer Luo Name: Spencer Luo Title: Chief Executive Officer and President
